DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, FIGs. 1-3, and claims 1-5, 8-11, and 17-20 in the reply filed on 03/25/2021 is acknowledged. Claims 6-7, and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2017 and 06/05/2018 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 06/28/2017 are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 8-9, 11, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalmia et al. (U.S. PG. Pub. No. 2014/0043131 A1).
With respect to claim 1, Dalmia et al., hereinafter referred to as “Dalmia,” teaches a coil component 100 (FIGs. 1-3) comprising: 
an insulating layer 104 having an annular coil core 106 embedded therein; and 
a coil electrode (coil electrode formed by conductors 120, 122, and vias 124) wound around the coil core, 
wherein the coil electrode includes 
a plurality of inner conductors (vias 124 inside core 106) arranged along an inner peripheral surface of the coil core while being exposed at one end (upper or lower end) from one principal surface (upper or lower surface) of the insulating layer and being exposed at another end (the other of upper or lower end) from another principal surface (the other of upper or lower surface) of the insulating layer, 
a plurality of outer conductors (vias 124 outside core 106) arranged along an outer peripheral surface of the coil core to form a plurality of pairs with the inner conductors while being exposed at one end (upper or lower end) from the one principal surface of the insulating layer and being exposed at the other end (the other of upper or lower end) from the other principal surface of the insulating layer, 
a plurality of first wiring patterns 120 or 122 provided on the one principal surface of the insulating layer to connect the one end of each of the inner conductors to the one end of each of the outer conductors forming a pair with each of the inner conductors, and 

wherein each of the first wiring patterns has a first wiring portion (portion between vias 124) connecting the one end of each of the outer conductors to the one end of each of the inner conductors, and at least one of the first wiring patterns further has a first heat radiating portion (portion between tip of the conductor and the via) extended from the first wiring portion toward at least one of an inner peripheral side and an outer peripheral side of the coil core (paras. [0014], and [0016]). 
With respect to claim 4, Dalmia teaches the coil component according to claim 1, wherein the first heat radiating portion is extended from the first wiring portion toward the outer peripheral side of the coil core (para. [0016]). 
With respect to claim 5, Dalmia teaches the coil component according to claim 4, wherein the first heat radiating portion is extended to follow a contour of the one principal surface (para. [0016]). 
With respect to claim 8, Dalmia teaches the coil component according to claim 1, wherein the first heat radiating portion is provided in all of the first wiring patterns (para. [0016]). 
With respect to claim 9, Dalmia teaches the coil component according to claim 1, wherein each of the second wiring patterns has a second wiring portion (portion between vias 124) connecting the other end of the outer conductor to the other end of the inner conductor, and at least one of the second wiring patterns further has a second heat radiating portion (portion between tip of the conductor and the via) extended from the second wiring portion to at least one of the inner peripheral side and the outer peripheral side of the coil core (para. [0016]). 
With respect to claim 19, Dalmia teaches the coil component according to claim 4, wherein the first heat radiating portion is provided in all of the first wiring patterns (para. [0016]). 
With respect to claim 20, Dalmia teaches the coil component according to claim 5, wherein the first heat radiating portion is provided in all of the first wiring patterns (para. [0016]).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 2-3, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dalmia, as applied to claim 1 above, in view of P. Duffing (U.S. Patent No. 2,765,448).
With respect to claim 2, Dalmia teaches the coil component according to claim 1. Dalmia does not expressly teach the first wiring pattern having the first heat radiating portion is provided so that a first distance serving as a distance from each of the inner conductors or each of the outer conductors located on the one of the inner peripheral side and the outer peripheral side of the coil core to an end portion on a side of the first heat radiating portion is longer than a 
Duffing teaches a coil component (Figs. 1-3), wherein the first wiring pattern (e.g. upper pattern 4) having the first heat radiating portion (projecting portion) is provided so that a first distance (distance between tip of projection portion of pattern 4 and connection point of pattern 4 and outer conductor 5) serving as a distance from 
 With respect to claim 3, Dalmia in view of Duffing teaches the coil component according to claim 2, wherein the first distance is twice or more than the second distance (Dalmia, para. [0016], Duffing, col. 2, lines 19-24). 
With respect to claim 10, Dalmia in view of Duffing teaches the coil component according to claim 2, wherein the first heat radiating portion is extended from the first wiring portion toward the outer peripheral side of the coil core (Dalmia, para. [0016], Duffing, col. 2, lines 19-24). 
With respect to claim 11, Dalmia in view of Duffing teaches the coil component according to claim 3, wherein the first heat radiating portion is extended from the first wiring portion toward the outer peripheral side of the coil core (Dalmia, para. [0016]). 
With respect to claim 17, Dalmia in view of Duffing teaches the coil component according to claim 2, wherein the first heat radiating portion is provided in all of the first wiring patterns (Dalmia, para. [0016], Duffing, col. 2, lines 19-24). 
With respect to claim 18, Dalmia in view of Duffing teaches the coil component according to claim 3, wherein the first heat radiating portion is provided in all of the first wiring patterns (Dalmia, para. [0016]). 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837